PER CURIAM.
This cause is before us on appeal from the order below granting summary judgment to the insurer under a disability benefit policy, which policy purports to allow a setoff for benefits paid the employee under the Veterans Benefit Act, thereby reducing benefits payable under the policy. Although the provision made in the policy for a setoff of these particular benefits is ambiguous, that point was expressly not argued in the trial court and is not an issue on appeal here. Therefore, on consideration of the briefs and record before us, the judgment below is affirmed.
BOOTH, C.J., and SHIVERS and WIG-GINTON, JJ., concur.